First. Order affirmed, with ten dollars costs and disbursements of tnat appeal. Second. The portion of the judgment appealed from by the plaintiffs is affirmed, with costs to the defendant Kelly, Third. The portion of *676the judgment relating to the conveyance made hy Matilda Earthing to William J. Earthing, of dale May 18, 188‘<?, of lot on south side of Swan street, and so far as relates to that lot and the rents and profits thereof reversed, and a new trial of the issues relating to that conveyance granted, costs of this appeal to abide the event unless the plaintiffs stipulate within twenty days to so modify the judgment as to strike*’from it the provisions relating to such conveyance and premises and have it adjudged’ that as to such conveyance the complaint be dismissed on the merits, and in that event the judgment so modified is affirmed, without costs of this appeal to the plaintiffs or the defendants Earthing. Opinion by
Bradley, J.;
order to be settled by Bradley, J.